FILED
                                                                                                3/30/2021
                                                                                    Clerk, U.S. District & Bankruptcy
                            UNITED STATES DISTRICT COURT                            Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA


CLYDE E. WARD,                                )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )        Civil Action No. 1:21-cv-00374 (UNA)
                                              )
JEFFREY PARKER,                               )
                                              )
       Defendant.                             )
                                              )


                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The court will grant the application and dismiss

the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the

court to dismiss an action “at any time” it determines that subject matter jurisdiction is wanting).

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized

by Constitution and statute,” and it is “presumed that a cause lies outside this limited jurisdiction.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). A party

seeking relief in the district court must at least plead facts that bring the suit within the court’s

jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the action.

       Plaintiff is a resident of Toledo, Ohio, who has sued the U.S. Department of Veterans

Affairs (“VA”) and a VA Judge. The complaint challenges decisions rendered by the U.S. Board

of Veterans Appeals and the U.S. Court of Appeals for Veterans Claims concerning plaintiff’s

medical benefits. Form Compl. Sec. III (Statement of Claim). Plaintiff “want[s]” this “Court to

provide an adequate remedy within a venue providing a fundamentally fair and unbiased
adjudication of my claim[.]” Id. at 6. In addition to injunctive relief, plaintiff seeks money

damages under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971) and 42 U.S.C. § 1983. See id., Sec. II (Basis for Jurisdiction); Written Compl. at 1.

       Decisions “affecting the provision of veterans’ benefits” are generally the exclusive

province of the Court of Veterans Appeals and the United States Court of Appeals for the Federal

Circuit. Price v. United States, 228 F.3d 420, 421 (D.C. Cir. 2000) (per curiam) (citing 38 U.S.C.

§ 511(a)); accord Hunt v. U.S. Dep’t of Veterans Affairs, 739 F.3d 706, 707 (D.C. Cir. 2014) (per

curiam); Thomas v. Principi, 394 F.3d 970, 975 (D.C. Cir. 2005). “Benefit means any payment,

service, commodity, function, or status, entitlement to which is determined under laws

administered by the Department of Veterans Affairs pertaining to veterans and their dependents

and survivors.” 38 C.F.R. § 20.3(e).

       Since plaintiff is seeking “the VA’s action . . . with respect to a veterans’ benefits matter,”

the Court lacks subject matter jurisdiction over his claim for injunctive relief. Price, 228 F.3d at

421 (citing 38 U.S.C. § 511(a)); see also id. at 422 (“[C]ourts have consistently held that a federal

district court may not entertain constitutional or statutory claims whose resolution would require

the court to intrude upon the VA’s exclusive jurisdiction.”) (citing cases); Thomas, 394 F.3d at

975 (“Because adjudicating . . . allegations [of] failure to render appropriate medical services and

denial of . . . necessary medical care treatment would require the district court to determine first

whether the VA acted properly in providing . . . benefits, [such] claims are barred by section 511.”)

(internal quotation marks and omitted)); Verner v. U.S. Gov’t, 804 F. Supp. 381, 385 (D.D.C.

1992) (concluding that the “Court is clearly barred by § 511(a) from issuing” a preliminary

injunction to compel veteran’s medical treatment). District courts, such as this, also lack

jurisdiction to review another court’s decisions and order it to take any action. See United States
v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (district courts “generally lack[] appellate

jurisdiction over other judicial bodies, and cannot exercise appellate mandamus over other

courts.”) (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986)); accord Atchison v. U.S.

Dist. Courts, 240 F. Supp. 3d 121, 126 n.6 (D.D.C. 2017) (“It is a well-established principle that

a district court can neither review the decisions of its sister court nor compel it to act.”).

        With respect to plaintiff’s claim for damages, 38 U.S.C. § 511(a) is not necessarily a

jurisdictional bar to a claim that does not entail the review of a benefits decision. Blue Water Navy

Vietnam Veterans Ass’n, Inc. v. McDonald, 830 F.3d 570, 576 (D.C. Cir. 2016). But Congress has

not waived the United States’ immunity from suit under Bivens, see FDIC v. Meyer, 510 U.S. 471,

485-86 (1994), which includes any official capacity claims against the VA Judge. See Kentucky v.

Graham, 473 U.S. 159, 166 (1985) (“an official-capacity suit is, in all respects other than name,

to be treated as a suit against the entity”). Furthermore, 42 U.S.C. § 1983 does not apply to federal

actors. See Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass'n, 531 U.S. 288, 296 (2001);

Settles v. United States Parole Comm'n, 429 F.3d 1098, 1104 (D.C. Cir. 2005).

        Additionally, to the extent plaintiff intends individual capacity claims against the VA

Judge, they are nonetheless barred because plaintiff ultimately seeks this court’s review “to

determine where [the VA Judge] and/or the VA/BVA acted properly in providing [] benefits,”

Written Compl. at 3, and thus “underlying the claim is an allegation that the VA unjustifiably

denied [ ] a veterans’ benefit[,]” McDonald, 830 F.3d at 574 (citation omitted) (alterations in

original), barring this court’s exercise of jurisdiction. And as pled, plaintiff fails to articulate

adequately the deprivation of a protected right. “Events may not have unfolded as Plaintiff wished,

but his dissatisfaction . . . [does] not form a basis for a due process violation.” Melton v. District

of Columbia, 85 F. Supp. 3d 183, 193 (D.D.C. 2015). Finally, “Judges enjoy absolute judicial
immunity from suits for money damages for all actions taken in the judge's judicial capacity, unless

these actions are taken in the complete absence of all jurisdiction.” Sindram v. Suda, 986 F.2d

1459, 1460 (D.C. Cir. 1993) (citing Mireles v. Waco, 502 U.S. 9, 9 (1991)). As applicable here,

actions taken in the judge's official capacity include the performance of tasks that are an “integral

part of the judicial process.” Id.

        For all of these reasons, this case will be dismissed. A separate order accompanies this

memorandum opinion.



                                              __________/s/_____________
Date: March 30, 2021                                AMIT P. MEHTA
                                               United States District Judge